Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 1 of 22 PageID: 2523




     ON TUESDAY, MAY 26, 2020, AT 5:00 P.M. THE JACKSON TOWNSHIP COUNCIL
     HELD ITS (EXECUTIVE SESSION) MEETING IN THE MUNICIPAL BUILDING

     ROLL CALL:

     COUNCILMAN BRESSI (via teleconference)               ATTORNEY MCGUCKIN
     COUNCILMAN FLEMMING                                  TOWNSHIP CLERK KISTY
     COUNCILMAN KERN
     COUNCIL VICE PRESIDENT SAUICKIE

     ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR TERENCE WALL

     As Clerk of this meeting, I publicly announce that in compliance with the provisions of the
     “Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
     Council has been advertised in the manner prescribed by law.


     RESOLUTION 212R-20
     TITLE: RESOLUTION FOR EXECUTIVE SESSION TO AUTHORIZE TOWNSHIP
     COUNCIL TO ENTER INTO CLOSED DISCUSSIONS CONCERNING MATTERS
     AS NOTED BELOW

     MOTION TO APPROVE BY: FLEMMING
     MOTION SECONDED BY: KERN
     YES: BRESSI, FLEMMING, KERN, SAUICKIE

            WHEREAS, Section 8 of the Open Public Meetings Act permits the exclusion of
     the public from a public meeting under certain circumstances; and

            WHEREAS, this governing body is of the opinion that such circumstances
     presently exist.

           NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
     Township of Jackson, County of Ocean, and State of New Jersey, as follows:

             1. The public shall be excluded from discussion concerning the hereinafter-
     specified subject matter.

            2. The general nature of the subject matter to be discussed is as follows:

                a)   Attorney/Client Privilege: Council Vacancy
                b)   Litigation/Potential Litigation: Update on lawsuits
                c)   Potential Land Sale/Land Acquisition:
                d)   Contracts/Agreements:

            3. It is anticipated that the subject matter discussed may be made public upon its
     conclusion or final disposition.
                                                           _________________________
                                                           JANICE KISTY, R.M.C.
     DATED: 5-26-20                                        TOWNSHIP CLERK


     6:00 P.M. - CONVENE PUBLIC MEETING IN THE MAIN MEETING ROOM OF
     THE MUNICIPAL BUILDING VIA ZOOM

     PLEDGE OF ALLEGIANCE

     COUNCIL VICE PRESIDENT SAUICKIE- this weekend we celebrated Memorial Day
     and it’s a day of remembrance for those who gave the ultimate sacrifice. Take a moment to
     reflect on those individuals.

     ROLL CALL:
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 2 of 22 PageID: 2524

     Jackson Township Council Meeting of May 26, 2020                           Page 2 of 22



     COUNCILMAN BRESSI (via teleconference)                ATTORNEY MCGUCKIN
     COUNCILMAN FLEMMING                                   TOWNSHIP CLERK KISTY
     COUNCILMAN KERN
     COUNCIL VICE PRESIDENT SAUICKIE

     ALSO IN ATTENDANCE: BUSINESS ADMINISTRATOR TERENCE WALL

     As Clerk of this meeting, I publicly announce that in compliance with the provisions of the
     “Open Public Meetings Act” adequate notice of this meeting of the Jackson Township
     Council has been advertised in the manner prescribed by law.


     COUNCIL VICE PRESIDENT SAUICKIE –thanked residents for joining via Zoom
     tonight. He stated there was a concern in regards to the capacity of participants for this
     meeting. Hopes there is sufficient capacity as per the licensing capacity for everyone to
     attend this meeting. On Wednesday a press release was made announcing the Department
     Of Justice was suing Jackson Township. The announcement was a surprise to the
     Governing body of Jackson, as it was full of factual inaccuracies. It was a surprise as the
     Attorney’s representing Jackson Township have been in contact with the Department of
     Justice and requested an opportunity to respond to those inaccuracies before any suits could
     be filed. The Department Of Justice agreed in having a dialogue but last week they changed
     their minds by filing suit without giving Jackson an opportunity to respond. In respect, to
     the factual inaccuracies of the Department Of Justice press release and subsequent
     complaint supplied by the Department Of Justice by the township. At the last meeting
     Attorney McGuckin stated in the record “in the history of Jackson Township there never
     has been an application for a “dormitory” therefore there have been no approvals or
     denials. No parties have been impacted by ordinances regarding “dormitories” in Jackson
     Township. Anyone wishing to apply for a “dormitory” in Jackson Township has had the
     ability to go before the Township Land Use Board for a review. They have the ability to do
     so now and have previously. The 2017 ordinance is redundant legislation and the town is
     taking the necessary steps to tidy up redundant legislation. It is not due to the Department
     Of Justice complaint brought forward. The Department Of Justice press release and
     complaint negatively brands Jackson Township without allowing the township to represent
     itself. The heart of the complaint “Land Use laws” protect against overdevelopment,
     protect the environment, and guide how a municipality should develop in the future.
     Jackson far exceeds its peers especially in a State that fails so miserably. Whether you
     measure a municipality fiscally, by its school, by its crime rate, by its parks, by its
     environment or by its traffic, Jackson consistently outperforms in each category. While
     Jackson enjoys Standard and Poor’s second highest bond rating of AA+ which is higher
     than any of its bordering towns, the State of NJ has a BBB- rating which the second lowest
     rating fiscally. In 2019 State of New Jersey lost the highest tax revenue in business and
     residential revenue as residents are leaving the State. Jackson has attracted new business
     and potential corporate ratables. This revenue provides Jackson residents a break on
     property taxes. In regards to crime and safety Jackson Police Department is “second to
     none”. In 2017 New Jersey 101.5 conducted a survey within the largest towns in New
     Jersey. Jackson Township was ranked number 2 as the safest town in New Jersey. In 2019
     FBI conducted a survey where Jackson Township ranked 165th among the towns with the
     least hate crimes reported. He stated Jackson Township is reaching 60,000 residents and
     one hate crime was reported and the Jackson Police Department solved the crime. The
     offenders were brought to justice. The Department Of Justice complaint accuses Jackson of
     religious discrimination and violation of religious Land Use laws. Jackson has many
     different religions practicing within its borders and 10% of the population are Orthodox
     Jewish families residing in Jackson. There has been one application for a religious
     institution and it was approved. The religious application that was denied was due to
     improper land use and was upheld in New Jersey Superior Court. Jackson passed a
     resolution to allow for eruv’s on utility poles and that is in practice today. The Mayor in the
     last couple years named several residents including Orthodox Jews as Chaplains. This
     Council is elected by the residents of Jackson to serve the best interest of all of our
     residents. Today we will move forward with Ordinance 06-20 to rescind 2017dormitory
     ordinance. The 2017 ordinance is redundant and before this dormitory applications would
     have to be heard before a Land Use Board for review and approval. Once approved it will
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 3 of 22 PageID: 2525

     Jackson Township Council Meeting of May 26, 2020                          Page 3 of 22


     need still need to be reviewed and approved by the Land Use Board. Ordinance 05-20 will
     be tabled until June 23, 2020. It may be revisited on June 23, 2020. However from now to
     that scheduled meeting our Attorney will meet with the Department of Justice to clear out
     errors and statements in the documents. Hopes the Department of Justice will meet with our
     Attorney, realize the inaccuracies in the documents and move to publicly correct them. This
     governing body has inherited this situation and Jackson Township is inviting community to
     all. Our town has been attacked for years by outside entities and has never been able to tell
     our side of the story. We have been targeted negatively. If amicable discussions aren’t
     made with the Department of Justice, Jackson will fight these allegations in court. All
     Jackson residents can practice their own faith, our sports teams have won State
     Championships, and Little League Baseball teams recently went to the World Series.
     Cheerleaders won the National Championships. All of our children should feel that they
     live in a great town and the Council will ensure this occurs.

     COUNCILMAN BRESSI – waived comments.

     COUNCILMAN FLEMMING- acknowledged all the hard work conducted by our
     township professionals and there is a lot of work to be continued. We have made strides
     in the direction that we are trying to go.

     COUNCILMAN KERN- following the celebration of Memorial Day we need to reflect
     and thank the families of those who made the ultimate sacrifice so we can enjoy our
     freedoms of the United States. He stated he has received feedback on the Zoom meetings
     being inconvenient and non- effective in communicating resident’s comments. He
     proposes to include two more Council meetings into the schedule for July 28 and August
     25. The extra Council meetings will be included in a resolution and approved by Council.
     Bond Ordinance 07-20, is extraordinary and complimented Administration, Business
     Administration, and CFO for working to increase our bond rating of AA+ and by
     lowering the costs of improvements. They found $80,000 in unused funds to reduce our
     total amount of the bond and costs to the township. This will help by improving our
     township and to continue our “quality of life”. The improvements include road drainage,
     safety in our town, purchase new township vehicles, recreational improvements, and
     record retention.


     APPROVE EXECUTIVE SESSION MEETING MINUTES: MAY 12, 2020

     MOTION TO APPROVE BY: KERN
     SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE


     ORDINANCES, SECOND READING:

     ORDINANCE 05-20 WAS TABLED TO JUNE 23, 2020.


     ORDINANCE: 06-20
     TITLE: AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY OF
     OCEAN, STATE OF NEW JERSEY AMENDING AND SUPPLEMENTING
     CHAPTER 244 OF THE TOWNSHIP CODE SO AS TO REPEAL ORDINANCE
     04-17 OF THE TOWNSHIP CODE OF THE TOWNSHIP OF JACKSON

     PUBLIC HEARING OPENED:

     ELENOR HANNUM- 7 EVERGREEN COURT- asked for Ordinance 06-20 to be
     explained and asked what is being repealed.

     COUNCIL VICE PRESIDENT SAUICKIE- Ordinance 06-20 is repealing an ordinance
     that was conducted in 2017, which restricted “dormitories” in the town. In the masterplan,
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 4 of 22 PageID: 2526

     Jackson Township Council Meeting of May 26, 2020                          Page 4 of 22


     the ordinance is redundant. Ordinance 06-20 will rescind that Ordinance and restore the
     Ordinance to what it was prior to 2017.

     ATTORNEY MCGUCKIN- Ordinance 04-17 prohibited dormitories and it rescinds that.
     Dormitories are not a “permitted use” even after this adoption.

     MICHELE WHARY- 751 HYSON ROAD- asked where she can obtained more
     information on Ordinance 06-20. She stated she needs conduct research on the township
     website to inform herself of the matters taking place.

     TOWNSHIP CLERK KISTY- stated the information is available on our township
     website. Asked Ms. Whary to contact her office to answer any questions and provide
     guidance on navigating the township website.

     COUNCIL VICE PRESIDENT SAUICKIE- this Ordinance is being rescinded as it is
     redundant in our legislation which went into effect on 2017. There was sufficient
     legislation in 2017 and restores the books prior to 2017.

     COUNCILMAN BRESSI- stated by taking this as the first step and having further
     discussions with the Department of Justice and trusting all their further views and
     following their requirements, he voted yes.

     MOTION TO CLOSE PUBLIC HEARING ON ORDINANCE 06-20 BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE

     MOTION TO APPROVE ORDINANCE 06-20 ON SECOND READING,
     ADVERTISE THE NOTICE OF PASSAGE AND APPROVAL IN AN APPROVED
     NEWSPAPER AS REQUIRED BY LAW BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE

                                        ORDINANCE 06-20

     NOW, THEREFORE, BE IT ORDAINED, by the governing body of the Township of
     Jackson, County of Ocean, State of New Jersey, as follows:

                    SECTION 1. Ordinance 04-17 be and hereby is repealed.

                    SECTION 2. Al1 Ordinances or parts of Ordinances inconsistent
     herewith are hereby repealed.

                     SECTION 3. If any section, subsection, sentence, clause, phrase or
     portion of this Ordinance is for any reason held to be invalid or unconstitutional by a
     Court of competent jurisdiction, such portion shall be deemed a separate, distinct and
     independent provision, and such holding shall not affect the validity of the remaining
     portions hereof.

                    SECTION 4. This Ordinance shall take effect after second reading and
     publication as required by law.

     DATE: __________________________                     ____________________________
                                                          MAYOR MICHAEL REINA

                                             NOTICE

             NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and
     passed by the Township Council on first reading at a meeting of the Township Council of
     the Township of Jackson held on the 12th day of May, 2020, and will be considered for
     second reading and final passage at a regular meeting of the Township Council to be held
     on the 26th day of May , 2020, at 6:00 p.m., at the Township Municipal Building,
     located at 95 West Veterans Highway, Jackson, New Jersey, at which time and place any
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 5 of 22 PageID: 2527

     Jackson Township Council Meeting of May 26, 2020                          Page 5 of 22


     persons desiring to be heard upon the same will be given the opportunity to be so heard.
     Should the building be closed to the public, then public comment will be available
     through Zoom Webinar on May 26, 2020.
                                                          ____________________________
                                                                 Janice Kisty, RMC
                                                               Jackson Township Clerk



     ORDINANCES, FIRST READING:

     ORDINANCE:07 -20
     TITLE: BOND ORDINANCE PROVIDING FOR VARIOUS CAPITAL
     IMPROVEMENTS AND THE ACQUISITION OF VARIOUS CAPITAL
     EQUIPMENT, APPROPRIATING $2,672,607.86 THEREFOR AND
     AUTHORIZING THE ISSUANCE OF $2,462,566.00 BONDS AND NOTES TO
     FINANCE A PORTION OF THE COSTS THEREOF, AND REAPPROPRIATING
     $80,432.86 IN EXCESS BOND PROCEEDS NOT NEEDED FOR THEIR
     ORIGINAL PURPOSES IN ORDER TO FINANCE A PORTION OF THE COST
     OF SAID IMPROVEMENTS, AUTHORIZED IN AND BY THE TOWNSHIP OF
     JACKSON, IN THE COUNTY OF OCEAN, NEW JERSEY

     MOTION TO APPROVE ORDINANCE 07-20 ON FIRST READING, ADVERTISE
     THE APPROVAL AND NOTICE OF SECOND READING AND PUBLIC
     HEARING TO BE HELD ON JUNE 26, 2020 BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE

                                     ORDINANCE 07-20
            WHEREAS, the Township of Jackson, in the County of Ocean, New Jersey (the
     “Township”) finally adopted Bond Ordinance No. 09-07 on March 27, 2007, Bond
     Ordinance No. 19-09 on August 25, 2009, Bond Ordinance No. 03-12 on February 14,
     2012, Bond Ordinance No. 18-13 on September 10, 2013, Bond Ordinance No. 20-14 on
     November 25, 2014, Bond Ordinance No. 21-15 on September 8, 2015, and Bond
     Ordinance No. 18-18 on September 11, 2018 (collectively, the “Ordinances”); and

             WHEREAS, following the effective dates of the Ordinances, the Township
     issued bonds to fully fund same and to finance the improvements or purposes authorized
     therein; and

            WHEREAS, the Township has determined that the improvements set forth in the
     Ordinances have either been completed in full or discontinued as a result of events
     occurring subsequent to the adoption of the Ordinances, as applicable; and

            WHEREAS, there currently remains on deposit in the Township capital accounts
     excess bond proceeds in the amount of $80,432.86, which excess bond proceeds are
     allocable to such project improvements in the Ordinances (the “Excess Proceeds”), but no
     longer necessary to complete such improvements or purposes authorized therein; and

            WHEREAS, in accordance with its statutory powers set forth in Section 39 of the
     Local Bond Law, N.J.S.A. 40A:2-1 et seq. (the “Local Bond Law”), the Township
     Council has determined that it is in the best interest of the Township to reappropriate the
     Excess Proceeds to finance improvements for which bonds may be issued, thereby,
     decreasing the amount of additional Township debt to finance such current capital needs;
     and

            WHEREAS, the Township Council now desires to reappropriate the Excess
     Proceeds to undertake the cost of various capital improvements and the acquisition of
     various capital equipment for the Township; and
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 6 of 22 PageID: 2528

     Jackson Township Council Meeting of May 26, 2020                         Page 6 of 22


             WHEREAS, the Township Council also seeks to appropriate additional monies
     and authorize the issuance of additional bonds or notes to finance the remainder of the
     cost of various capital improvements and equipment acquisitions for the Township.

          NOW, THEREFORE, BE IT ORDAINED by the TOWNSHIP COUNCIL OF
     THE TOWNSHIP OF JACKSON, IN THE COUNTY OF OCEAN, STATE OF NEW
     JERSEY (not less than two-thirds of all members thereof affirmatively concurring), AS
     FOLLOWS:

            Section 1.      The following amounts of Excess Proceeds of the Ordinances are
     no longer necessary for the improvements or purposes for which they were appropriated,
     authorized and issued:

            Ordinance Number                      Excess Proceeds

            09-07                                 $ 34,286.51

            19-09                                 $    410.83

            03-12                                 $   3,227.86

            18-13                                 $      26.15

            20-14                                 $    124.66

            21-15                                 $ 42,346.97

            18-18                                 $      9.88

            Section 2.     The total amount of $80,432.86 Excess Proceeds is hereby
     reappropriated pursuant to N.J.S.A. 40A:2-39, N.J.S.A. 40:49-1 et seq. and this bond
     ordinance, and shall be used to finance the undertaking of the Township of various
     general capital improvements or purposes for which funds may be appropriated and
     bonds may be issued. Said general improvements are set forth herein in Section 5(a)(iii).

             Section 3.     The improvements described in Section 5(a) of this bond ordinance
     are hereby authorized as general improvements to be undertaken in and by the Township.
     For the improvements or purposes described in Section 5(a), there is hereby appropriated
     the sum of $2,672,607.86, said sum being inclusive of all appropriations heretofore made
     therefor, including the sum of $80,432.86 Excess Proceeds and the sum of $129,609.00
     as the down payment for said purposes as required by the Local Bond Law, N.J.S.A.
     40A:2-1 et seq. The down payment is now available by virtue of provision for down
     payment or for capital improvement purposes in the Capital Improvement Fund of one or
     more previously adopted budgets.

            Section 4.      In order to finance the costs of said improvements or purposes not
     provided for by the application of the down payment, negotiable bonds are hereby
     authorized to be issued in the principal amount not to exceed $2,462,566.00, pursuant to
     the Local Bond Law. In anticipation of the issuance of said bonds and to temporarily
     finance said improvements or purposes, negotiable bond anticipation notes are hereby
     authorized to be issued pursuant to and within the limitations prescribed by the Local
     Bond Law.

            Section 5.     (a) The improvements hereby authorized and the purposes for
     which the obligations are to be issued consist of:

            i)      various road/drainage/sidewalk improvements, with a total appropriation
                    and estimated cost of $1,764,000.00, an estimated maximum amount of
                    bonds or notes therefor of $1,675,800.00, and an average period of
                    usefulness of twenty (20) years;

            ii)     the purchase and outfitting of new police vehicles, with a total
                    appropriation and estimated cost of $263,750.00, estimated amount of
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 7 of 22 PageID: 2529

     Jackson Township Council Meeting of May 26, 2020                            Page 7 of 22


                    bonds and notes therefor of $250,562.50, and an average period of
                    usefulness of five (5) years;

            iii)    the purchase and outfitting of new vehicles for various Township
                    departments, with a total appropriation and estimated cost of $207,032.86
                    including $80,432.86 of the Excess Proceeds, estimated amount of bonds
                    and notes therefor of $120,270.00, and an average period of usefulness of
                    five (5) years;

            iv)     various recreational improvements, including, but not limited to, turf
                    repair, with a total appropriation and estimated cost of $211,000.00,
                    estimated maximum amount of bonds or notes therefor of $200,450.00,
                    and an average period of usefulness of fifteen (15) years;

            v)      records retention, with a total appropriation and estimated cost of
                    $79,125.00, estimated maximum amount of bonds or notes therefor of
                    $75,168.50, and an average period of usefulness of five (5) years; and

            vi)     the acquisition of various public works vehicles and equipment, including,
                    but not limited to, a pickup truck with snow plow and trailer tow package,
                    and garbage truck upgrade, with a total appropriation and estimated cost of
                    $147,700.00, estimated maximum amount of bonds or notes therefor of
                    $140,315.00, and an average period of usefulness of five (5) years,

     together with all purposes necessary, incidental or appurtenant thereto, all as shown on
     and in accordance with contracts, plans, specifications or requisitions therefor on file with
     or through the Township Clerk, as finally approved by the governing body of the
     Township.

            (b) The estimated maximum amount of bonds or notes to be issued for the
     improvements or purposes described in Section 5(a) hereof is $2,462,566.00, as stated in
     Section 2 hereof.

             (c) The estimated cost of the improvements or purposes described in Section 5(a)
     hereof is $2,672,607.86, which is equal to the amount of the appropriation herein made
     therefor. The excess of the appropriation of $2,672,607.86 over the estimated maximum
     amount of bonds or notes to be issued therefor being the sum of $80,432.86 Excess
     Proceeds and the sum of $129,609.00 as the down payment.

             Section 6.       All bond anticipation notes issued hereunder shall mature at such
     times as may be determined by the chief financial officer of the Township, provided that
     no note shall mature later than one (1) year from its date. All notes issued hereunder may
     be renewed from time to time subject to the provisions of N.J.S.A. 40A:2-8. The notes
     shall bear interest at such rate or rates and be in such form as may be determined by the
     chief financial officer, who shall determine all matters in connection with notes issued
     pursuant to this ordinance, and the chief financial officer's signature upon the notes shall
     be conclusive evidence as to all such determinations. The chief financial officer is
     hereby authorized to sell part or all of the notes from time to time at public or private sale
     and to deliver them to the purchasers thereof upon receipt of payment of the purchase
     price plus accrued interest from their dates to the date of delivery thereof. The chief
     financial officer is directed to report in writing to the governing body at the meeting next
     succeeding the date when any sale or delivery of such notes occurs, such report shall
     include the amount, the description, the interest rate and the maturity schedule of the
     notes sold, the price obtained and the name of the purchaser.

             Section 7.     The following additional matters are hereby determined, declared,
     recited and stated:

             (a) The improvements or purposes described in Section 5(a) of this bond
     ordinance are not a current expense and are improvements or purposes that the Township
     may lawfully undertake as general improvements, and no part of the cost thereof has been
     or shall be specially assessed on property specially benefited thereby.
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 8 of 22 PageID: 2530

     Jackson Township Council Meeting of May 26, 2020                            Page 8 of 22


             (b) The average period of usefulness of the improvements or purposes, within the
     limitations of the Local Bond Law and taking into consideration the amount of the
     obligations authorized for said purposes, according to the reasonable life thereof
     computed from the date of the bonds authorized by this bond ordinance, is 16.02 years.

             (c) The Supplemental Debt Statement required by the Local Bond Law has been
     duly prepared and filed in the office of the Township Clerk, and a complete executed
     duplicate thereof has been filed in the office of the Director of the Division of Local
     Government Services in the Department of Community Affairs of the State of New
     Jersey. Such Statement shows that the gross debt of the Township as defined in the Local
     Bond Law is increased by the authorization of the bonds and notes provided in this bond
     ordinance by $2,462,566.00 and the obligations authorized herein will be within all debt
     limitations prescribed by that Law.

             (d) An aggregate amount not exceeding $337,175.00 for interest on said
     obligations, costs of issuing said obligations, engineering costs, legal fees and other items
     of expense listed in and permitted under N.J.S.A. 40A:2-20 is included as part of the cost
     of said improvements and is included in the estimated cost indicated herein for said
     improvements.

            (e)      To the extent that moneys of the Township are used to finance, on an
     interim basis, costs of said improvements or purposes, the Township reasonably expects
     such costs to be paid or reimbursed with the proceeds of obligations issued pursuant
     hereto. This ordinance shall constitute a declaration of official intent for the purposes
     and within the meaning of Section 1.150-2(e) of the United States Treasury Regulations.

             Section 8.     The capital budget of the Township is hereby amended to conform
     with the provisions of this ordinance to the extent of any inconsistency herewith. The
     resolution in the form promulgated by the Local Finance Board showing full detail of the
     amended capital budget and capital program as approved by the Director of the Division
     of Local Government Services is on file with the Township Clerk and is available there
     for public inspection.

             Section 9.      Any grant or similar moneys from time to time received by the
     Township for the improvements or purposes described in Section 5(a) hereof, shall be
     applied either to direct payment of the cost of the improvements within the appropriation
     herein authorized or to payment of the obligations issued pursuant to this ordinance. The
     amount of obligations authorized but not issued hereunder shall be reduced to the extent
     that such funds are received and so used.

             Section 10.    The full faith and credit of the Township are hereby pledged to the
     punctual payment of the principal of and the interest on the obligations authorized by this
     bond ordinance. The obligations shall be direct, unlimited obligations of the Township,
     and, unless paid from other sources, the Township shall be obligated to levy ad valorem
     taxes upon all the taxable property within the Township for the payment of the
     obligations and the interest thereon without limitation as to rate or amount.

            Section 11. The Township covenants to maintain the exclusion from gross
     income under section 103(a) of the Code, of the interest on all bond proceeds
     reappropriated by this bond ordinance.

             Section 12.     This bond ordinance shall take effect twenty (20) days after the
     first publication thereof after final adoption, as provided by the Local Bond Law.


    Date: _______________                          _________________________________
                                                     MAYOR MICHAEL REINA

                                        NOTICE

     NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed
     by the Township Council on first reading at a meeting of the Township Council of the
     Township of Jackson held on the 26th day of May, 2020, and will be considered for
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 9 of 22 PageID: 2531

     Jackson Township Council Meeting of May 26, 2020                          Page 9 of 22


     second reading and final passage at a regular meeting of the Township Council to be held
     on the 9th day of June, 2020 at 6:00 p.m. or soon thereafter as this matter can be reached
     at the Township Municipal Building located on 95 West Veterans Highway in Jackson,
     New Jersey, at which time and place any persons desiring to be heard upon the same will
     be given the opportunity to be so heard.

                                                          _____________________________
                                                                Janice Kisty, RMC
                                                                Township Clerk


     PUBLIC COMMENT OPENED, RESOLUTIONS ONLY

     NO ONE CAME FORWARD.

     MOTION TO CLOSE PUBLIC COMMENT, RESOLUTIONS ONLY BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE


     RESOLUTION 213R-20
     TITLE: RESOLUTION OF THE TOWNSHIP OF JACKSON, OCEAN COUNTY,
     NEW JERSEY AUTHORIZING RELEASE OF THE PERFORMANCE BOND
     POSTED BY STAFFORD CONTRACTING, LLC (OAKS AT JACKSON,
     a/k/a/The Ponds at Jackson 21), BLOCK 4101, LOT 20.01 (FREEHOLD ROAD)

     MOTION TO APPROVE BY: KERN
     MOTION SECONDED BY: FLEMMING
     YES: BRESSI, FLEMMING, KERN, SAUICKIE

             WHEREAS, Stafford Contracting, LLC has requested the release of the
     Performance Bond for Oaks at Jackson, a/k/a The Ponds at Jackson 21) Block 4101, Lot
     20.01, Jackson Township; and

            WHEREAS, the Performance Guarantee consists of $135,303.48 in the form of a
     Performance Bond #SNN4006411 issued by Nationwide Mutual Insurance Company
     and a Cash Bond in the amount of $15,033.72; and

            WHEREAS, Julio Vega Jr. of T&M Associates, Township Engineer, has reviewed
     and approved the release of said Performance Bond in letter report dated May 11, 2020
     which letter report is made a part hereof; and

            WHEREAS, the Township Council of the Township of Jackson has considered
     the application and the report of the Engineer;

            NOW, THEREFORE, BE IT RESOLVED, by the Township Council of the
     Township of Jackson, County of Ocean and State of New Jersey, that the Performance
     Bond # SNN4006411 in the amount of $135,303.48 issued by Nationwide Mutual
     Insurance Company and a Cash Bond in the amount of $15,033.72, heretofore posted with
     the Township may and hereby is released on the condition that the applicant:

             1. Post a Maintenance Bond with the Township in the amount of $22,550.58
     subject to the review and approval of the Township Attorney. Said Maintenance Bond
     shall run for a period of two (2) years.

             2. This resolution of release is further contingent upon the applicant/developer
      reimbursing the Township for the cost of any and all outstanding construction inspection
      fees and the cost of any and all other charges as per Township ordinance for the release
      of said Maintenance Guarantees.
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 10 of 22 PageID: 2532

      Jackson Township Council Meeting of May 26, 2020                      Page 10 of 22


             Copies of this resolution to Administration, Finance, Applicant/Developer and
      Township Engineer. The Mayor and Township Clerk are authorized to sign or issue any
      appropriate documentation to give effect to the within resolution.

                                                       _________________________
                                                       JANICE KISTY, R.M.C.
      DATED: 5-26-20                                   TOWNSHIP CLERK


      RESOLUTION 214R-20
      TITLE: AUTHORIZE CAPITAL BUDGET AMENDMENT OF THE JACKSON
      TOWNSHIP MUNICIPAL CAPITAL BUDGET FOR CY 2020

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

             WHEREAS, the local capital budget for the year 2020 was adopted on the 28 day
      of April, 2020, and;

             WHEREAS, it is desired to amend said adopted capital budget.

            NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
      Township of Jackson, County of Ocean, State of New Jersey that the attached
      amendment to the adopted capital budget be made.

              BE IT FURTHER RESOLVED that three certified copies of this resolution be
      filed forthwith to the Director, Division of Local Government Services
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 11 of 22 PageID: 2533

      Jackson Township Council Meeting of May 26, 2020               Page 11 of 22




                                                     _________________________
                                                     JANICE KISTY, R.M.C.
      DATED: 5-26-20                                 TOWNSHIP CLERK
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 12 of 22 PageID: 2534

      Jackson Township Council Meeting of May 26, 2020                           Page 12 of 22



      RESOLUTION 215R-20
      TITLE: RESOLUTION AUTHORIZING THE AWARD OF A CONTRACT FOR
      EXTRAORDINARY MEDICAL EQUIPMENT DUE TO THE COVID-19
      PANDEMIC TO ROYAL HOLDINGS TECHNOLOGIES CORP D/B/A X.LABS IN
      THE AMOUNT OF $19,808.12

      COUNCIL VICE PRESIDENT SAUICKIE- complimented the Administration
      Department for obtaining the agreement in a quick time frame. This is tied to COVID-19
      and additional equipment and technology will help reopen town hall.

      BUSINESS ADMINISTRATOR WALL- we are seeking to obtain a 75% reimbursement
      from FEMA and will seek to obtain the balance from the County of Ocean.

      MOTION TO APPROVE BY: FLEMMING
      MOTION SECONDED BY: KERN
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

              WHEREAS, as a result of the COVID-19 Pandemic, the Township Council of
      the Township of Jackson finds it necessary to purchase thermal imaging equipment for
      fever screenings in order to ensure the safety of residents and employees working at
      municipal buildings and limit the spread of the Coronavirus; and

             WHEREAS,in accordance with the provisions of N.J.S.A. 40A:11-6, a
      municipality is authorized to enter into a contract without public advertising for bids and
      bidding therefor when an emergency affecting the public health, safety or welfare
      requires the immediate delivery of goods or the performance of services; and

             WHEREAS, if the material sought to be purchased is less than the bid threshold,
      the Township is required to obtain quotes from at least two vendors; and

              WHEREAS, the Township cannot obtain two quotes in this instance, however
      due to the emergency set forth herein, the Township wishes to authorize a contract for the
      purchase of thermal imaging equipment; and

             WHEREAS, Royal Holdings Technologies Corp d/b/a X.Labs has advised it will
      provide the extraordinary medical equipment for a total of $19,808.12, as per their
      invoice number 1031 dated May 21, 2020; and

             WHEREAS, the Township Council wishes to authorize the purchase of
      extraordinary medical equipment due to the COVID-19 Pandemic from Royal Holdings
      Technologies Corp d/b/a X.Labs in the amount of $19,808.12; and

            NOW, THEREFORE, BE IT RESOLVED, by the Township Council of the
      Township of Jackson, County of Ocean and State of New Jersey, as follows:

             1. The Council hereby authorizes its officials to execute any and all documents
       necessary to implement this Resolution; and

             2. A copy of this Resolution be forwarded to the following:
                             a) Royal Holdings Technologies Corp d/b/a X.Labs;
                             b) All Council Members;
                             c) Terence Wall, Township Administrator;
                             d) Honorable Michael Reina, Mayor;
                             e) Janice Kisty, Township Clerk.
                                                         _________________________
                                                         JANICE KISTY, R.M.C.
      DATED: 5-26-20                                     TOWNSHIP CLERK
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 13 of 22 PageID: 2535

      Jackson Township Council Meeting of May 26, 2020         Page 13 of 22




      BILLS AND CLAIMS:

      MOTION TO APPROVE BILLS AND CLAIMS BY: FLEMMING
      MOTION SECONDED BY: KERN
      YES: BRESSI, FLEMMING, KERN, SAUICKIE
      ABSTAIN: KERN (SUR 09)
      CHECK#          VENDOR                                    AMOUNT
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 14 of 22 PageID: 2536

      Jackson Township Council Meeting of May 26, 2020         Page 14 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 15 of 22 PageID: 2537

      Jackson Township Council Meeting of May 26, 2020         Page 15 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 16 of 22 PageID: 2538

      Jackson Township Council Meeting of May 26, 2020         Page 16 of 22
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 17 of 22 PageID: 2539

      Jackson Township Council Meeting of May 26, 2020                 Page 17 of 22




      CONSENT AGENDA, ONE VOTE FOR ALL OF THE FOLLOWING
      RESOLUTIONS:

      RESOLUTION 216R-20
      TITLE: APPROVE JACKSON TOWNSHIP COUNCIL SPECIAL MEETING
      MINUTES OF MAY 5, 2020

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

             WHEREAS, official Minutes of Jackson Township Council meetings have been
      prepared; and
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 18 of 22 PageID: 2540

      Jackson Township Council Meeting of May 26, 2020                        Page 18 of 22



             WHEREAS, the Township Clerk has reviewed these Minutes and has submitted
      them to the Town Council for their approval.

             NOW, THEREFORE, BE IT RESOLVED by the Township Council of
      the Township of Jackson, County of Ocean, that;

             1. The following Minutes are hereby approved by the Jackson Township
                   Council:

                            MAY 5, 2020

             2. Copies of this resolution to any interested parties.

                                                           _________________________
                                                           JANICE KISTY, R.M.C.
      DATED: 05-26-20                                      TOWNSHIP CLERK


      RESOLUTION 217R-20
      TITLE: AUTHORIZE TAX OVERPAYMENT REFUNDS

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

             WHEREAS, it has been determined by the Township Tax Collector that the
      taxpayers as indicated on the attached Schedule “A” are entitled to overpayment refunds,
      and;

             WHEREAS, it is the desire of the Township Council to have these overpayments
      returned to the respective taxpayers;

            NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
      Township of Jackson, County of Ocean, State of New Jersey, that:

              1. The Tax Collector is hereby authorized to make overpayment refunds in the
      amount shown and to the taxpayers, as appears on Schedule “A” which made apart
      hereof.

             2. Copies of this Resolution to the Tax Collector.

                              TOWNSHIP OF JACKSON

                             OVERPAYMENT REFUNDS
                               RESOLUTION 217R-20
                                  MAY 26, 2020

      BLOCK        LOT        NAME                         YEAR-QTR             AMOUNT

      999    999    Jackson Twp Municipal Court            2020/1st             $ 35.00
                                                           2020/2nd             $175.00
                                                           2020/3rd             $ 35.00

                                                           Total:               $245.00

                                                           _________________________
                                                           JANICE KISTY, R.M.C.
      DATED: 5-26-20                                       TOWNSHIP CLERK
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 19 of 22 PageID: 2541

      Jackson Township Council Meeting of May 26, 2020                         Page 19 of 22


      RESOLUTION 218R-20
      TITLE: APPROVE CHIEF FINANCIAL OFFICER’S REPORT FOR MONTH
      OF APRIL 2020

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

              WHEREAS, the Chief Financial Officer has submitted the April 2020 monthly
      report; and

            WHEREAS, the Township Clerk has submitted the report to the Township
      Council for their approval.

            NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
      Township of Jackson, County of Ocean, State of New Jersey as follows:

             1. The Chief Financial Officer’s monthly report for April 2020 is hereby approved.

          2. Copies of this Resolution to Administrator, Township Attorney, and any other
             interested parties.
                                                      _________________________
                                                      JANICE KISTY, R.M.C.
      DATED: 5-26-20                                  TOWNSHIP CLERK


      RESOLUTION 219R-20
      TITLE: AUTHORIZE SUBMISSION AND ACCEPTANCE OF FY 2020
      BULLETPROOF VEST PARTNERSHIP FUND GRANT THROUGH THE U.S.
      DEPARTMENT OF JUSTICE

      MOTION TO APPROVE BY:KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

             WHEREAS, the Township of Jackson wishes to submit a grant application to the
      U.S. Department of Justice for the FY 2020 Bulletproof Vest Partnership Fund Grant;
      and
             WHEREAS, the amount of said funding will be determined at a later date by the
      U.S. Department of Justice and upon said grant award determination, the Township of
      Jackson will apply for a 2020 Budget Amendment to the Division of Local Government
      Services in accordance with N.J.S.A. 40A:4-87; and

             WHEREAS, it is necessary for the Township Council to adopt a resolution
      authorizing the submission and acceptance of this grant application.

             NOW, THEREFORE, BE IT RESOLVED by the Township Council of the
      Township of Jackson, County of Ocean, State of New Jersey, that the submission and
      acceptance of the above Bulletproof Vest Partnership Fund Grant application for FY
      2020 is hereby authorized.

             Certified Copies of this resolution to be filed with Municipal Administrator,
      Police Officer Vincent Rubio, Chief of Police and any other interested parties.

                                                          _________________________
                                                          JANICE KISTY, R.M.C.
      DATED: 05-26-20                                     TOWNSHIP CLERK


      RESOLUTION 220R-20
      TITLE: RESOLUTION AUTHORIZING THE EXECUTION OF A
      DETENTION/STORMWATER BASIN OWNERSHIP, OPERATION AND
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 20 of 22 PageID: 2542

      Jackson Township Council Meeting of May 26, 2020                          Page 20 of 22


      MAINTENANCE AGREEMENT WITH JACKSON PROPERTIES, INC. ON
      BLOCK 2101, LOT 5.01 (485 HYSON ROAD)

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

                  WHEREAS, Jackson Properties, Inc. is the developer of property located at
      Block 2101, Lot 5.01, comprised of a contractor shop and warehouse building on a 1.86
      acre parcel; and

                  WHEREAS, the Township Ordinance 244-209(J)(2) requires the Developer
      to enter into an Agreement with the Township concerning the ownership, operation,
      repair and maintenance of the detention pond for the development; and

                  WHEREAS, the Ownership, Operation and Maintenance Agreement sets
      forth the requirement of the maintenance, in perpetuity, of the detention basin which is to
      be constructed upon the subject property; and

                  WHEREAS, it is the desire of the governing body to authorize the execution
      of the Ownership, Operation and Maintenance Agreement with Jackson Properties, Inc.
      which is attached hereto and incorporated herein as Schedule A.

                NOW, THEREFORE, BE IT RESOLVED that the Township Council of
      the Township of Jackson, County of Ocean, State of New Jersey as follows:

               1. That the governing body does hereby authorize the execution of the
       Ownership, Operation and Maintenance Agreement attached hereto as Schedule A.

                 2. That a certified copy of this resolution shall be forwarded to Jackson
       Properties, Inc., Ian Borden of PDS, and the Department of Public Works.
                                                           _________________________
                                                           JANICE KISTY, R.M.C.
      DATED: 5-26-20                                       TOWNSHIP CLERK


      RESOLUTION 221R-20
      TITLE: RESOLUTION AUTHORIZING THE EXECUTION OF A
      DETENTION/STORMWATER BASIN OWNERSHIP, OPERATION AND
      MAINTENANCE AGREEMENT WITH 340 WEST COMMODORE, LLC ON
      BLOCK 2501, LOT 3 (340 W. COMMODORE BLVD)

      MOTION TO APPROVE BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

                  WHEREAS, 340 West Commodore, LLC is the developer of property located
      at Block 2501, Lot 3, comprised of a contractor shop and warehouse building on a 21.9
      acre parcel; and

                  WHEREAS, the Township Ordinance 244-209(J)(2) requires the Developer
      to enter into an Agreement with the Township concerning the ownership, operation,
      repair and maintenance of the detention pond for the development; and

                  WHEREAS, the Ownership, Operation and Maintenance Agreement sets
      forth the requirement of the maintenance, in perpetuity, of the detention basin which is to
      be constructed upon the subject property; and

                WHEREAS, it is the desire of the governing body to authorize the execution
      of the Ownership, Operation and Maintenance Agreement with 340 West Commodore,
      LLC which is attached hereto and incorporated herein as Schedule A.
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 21 of 22 PageID: 2543

      Jackson Township Council Meeting of May 26, 2020                           Page 21 of 22


                NOW, THEREFORE, BE IT RESOLVED that the Township Council of
      the Township of Jackson, County of Ocean, State of New Jersey as follows:

               1. That the governing body does hereby authorize the execution of the
       Ownership, Operation and Maintenance Agreement attached hereto as Schedule A.

             2. That a certified copy of this resolution shall be forwarded to 340 West
       Commodore, LLC, Ian Borden of PDS, and the Department of Public Works.
                                                       _________________________
                                                       JANICE KISTY, R.M.C.
      DATED: 5-26-20                                   TOWNSHIP CLERK


      PUBLIC COMMENT, ANY TOPIC

      BUSINESS ADMINISTRATOR WALL COMMENTED ON MAYOR’S
      COMMENT- stated the Mayor had prior commitments and was unable to attend this
      meeting.

      BUSINESS ADMINISTRATOR WALL -Six Flags Great Adventure will be opening
      their safari and groups are increased to 25 people. We continue to advocate for the opening
      of small businesses and the Mayor wants to ensure that the residents are aware that he
      continues to fight to reopen. On behalf of the Mayor and the Council Jackson will be
      having a drive- in movie. The first viewing will be held on Friday and tickets are available.
      There will be three films to be conducted on Friday unless it rains. There will be a rain date
      and the information will available on Jackson’s Facebook. Looking forward to celebrating
      the Graduation Class of 2020 and the Mayor wanted to send his warm wishes, especially
      with the changes made by the Governor in regards to graduation ceremonies. As we begin
      to reopen town hall, we will have thermal temperature checks and sanitize contact spots.
      We are ensuring social distancing protocols and employees are resuming normal hours.
      Thanked the staff for working hard to ensure residents receive the services they need. We
      will be resuming normal hours and allowing the public access. Please view our township
      website for different modules available on our GovPilot program. Many services are
      accessible via our township website and can be completed remotely.

      COUNCIL VICE PRESIDENT SAUICKIE- we will have the “public comment” section
      open. Residents have the opportunity to submit their questions or comments.

      JEFF NEMETH- 397 PERRINEVILLE ROAD- questioned the reason for the
      Department of Justice suing Jackson Township and why they are targeting our town. As a
      resident he is upset as Jackson is being targeted on a daily basis and residents are owed an
      explanation of what is occurring.

      COUNCIL VICE PRESIDENT SAUICKIE- the press release and complaint were
      received on Wednesday and it was surprise as our Attorney had communication with the
      Department Of Justice. The understanding was that the town would be working with the
      Department Of Justice to present our side of things. It changed as of Wednesday and the
      reasons are unknown. We agree that the town cannot be disbarred and we asked our
      Attorney to contact the Department Of Jackson to a have an amicable decision. However if
      it comes down to it Jackson will have its date in court.

      LISA DANSKI- 343 MURRAY DRIVE- respectfully requests that the Mayor and
      Council consider a moratorium in Jackson until all approved building and pending
      approvals are evaluated and impact to our town is determined.

      ATTORNEY MCGUCKIN- the township does not have the authority to implement such
      a moratorium. It’s illegal to authorize a moratorium and it violates the law. The township
      would not be successful.

      ELENOR HANNUM- 7 EVERGREEN COURT- questioned when residents join to fight
      the complaint submitted by the Department Of Justice. These allegation affect all of our
      residents.
Case 3:17-cv-03226-MAS-DEA Document 112-4 Filed 03/05/21 Page 22 of 22 PageID: 2544

      Jackson Township Council Meeting of May 26, 2020                       Page 22 of 22



      ATTORNEY MCGUCKIN- any residents who would like to join can do so by civil
      procedure. Residents must obtain their own Attorney to represent them. The township is
      not allowed to represent the resident’s interests. He cannot provide legal advice but
      residents are able to join litigation by following the Federal Civil Procedure.

      JEFF NEMETH- 397 PERRINEVILLE DRIVE- questioned if there is an estimated time
      frame for appointing a new Council member.

      COUNCIL VICE PRESIDENT SAUICKIE- he stated a new Council member will be
      appointed on June 9, 2020 to fill the vacant position of Barry Calogero.

      MICHELE WHARY- 751 HYSON ROAD- concurred with statements made by Lisa
      Danski.

      MOTION TO CLOSE PUBLIC COMMENT ON ANY TOPIC BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE


      MOTION TO ADJOURN BY: KERN
      MOTION SECONDED BY: FLEMMING
      YES: BRESSI, FLEMMING, KERN, SAUICKIE

      6:39 P.M.
                                                 RESPECTFULLY SUBMITTED,

                                                 __________________________________
                                                   COUNCIL VICE PRESIDENT
                                                       SAUICKIE

                                                 ____________________________
                                                     JANICE KISTY, R.M.C.
                                                     TOWNSHIP CLERK

      JK/xo
